Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 23, 2017

The Court of Appeals hereby passes the following order:

A17A0884. ALFRED BOYD v. VANDERBILT MORTGAGE.

      On September 12, 2016, the trial court entered a writ of possession in favor of
Vanderbilt Mortgage and against Alfred Boyd. Boyd filed a notice of appeal from this
order on September 21, 2016. We lack jurisdiction.
      Generally, a notice of appeal must be filed within 30 days of entry of the
decision or judgment sought to be appealed. See OCGA § 5-6-38 (a). The underlying
subject matter of an appeal, however, controls over the relief sought in determining
the proper appellate procedure. See Rebich v. Miles, 264 Ga. 467, 467-468 (448 SE2d
192) (1994). The underlying subject matter here is a dispossessory judgment. Under
OCGA § 44-7-56, an appeal from a dispossessory judgment must be filed within
seven days of the date the judgment was entered. See Ray M. Wright, Inc. v. Jones,
239 Ga. App. 521, 522-523 (521 SE2d 456) (1999). Boyd filed his notice of appeal
nine days after the superior court order he wishes to appeal. Therefore, the appeal is
untimely and is hereby DISMISSED for lack of jurisdiction.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        01/23/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.